 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    ANDRE LUIZ COSTA SOARES,         )      Case No. 5:19-cv-01418-ODW-JC
                                       )
12                         Petitioner, )
                                       )
13                   v.                )      ORDER ACCEPTING FINDINGS,
                                       )      CONCLUSIONS, AND
14    KEVIN McALEENAN, Acting          )      RECOMMENDATIONS OF UNITED
      Secretary of the Department of   )      STATES MAGISTRATE JUDGE
15    Homeland Security, et al.,       )
                                       )
16                                     )
                          Respondents. )
17    _____________________________ )
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the “Application for
19
     Issuance of Order to Show Cause Pursuant to 28 U.S.C. § 2243” (including the
20
     attachment thereto) and the subsequent submissions made by petitioner, all of
21
     which the Court collectively construes to be a Petition for Writ of Habeas Corpus
22
     under 28 U.S.C. section 2241 (“Petition”), all of respondent’s submissions, and all
23
     of the records herein, including the September 9, 2019 Report and
24
     Recommendation of United States Magistrate Judge (“Report and
25
     Recommendation”), petitioner’s reply to respondent’s update re status of removal
26
     filed on September 12, 2019 (Docket No. 19), petitioner’s objections to the Report
27
     and Recommendation filed on September 30, 2019 and October 4, 2019 (which
28
 1 are identical in substance) (Docket Nos. 23, 25, the “Objections”), and
 2 respondent’s response to the Objections filed on October 29, 2019 (Docket No.
 3 30).
 4         The Court has made a de novo determination of those portions of the Report
 5 and Recommendation to which objection is made. The Court concurs with and
 6 accepts the findings, conclusions, and recommendations of the United States
 7 Magistrate Judge, and overrules the Objections.
 8         Petitioner suggests that the Report and Recommendation’s reference to
 9 petitioner’s claim of citizenship as for “derivative citizenship” – where he asserts
10 that his claim is for “acquired citizenship” under 8 U.S.C. § 1409(a)) – is evidence
11 that the Magistrate Judge did not pay attention to detail. (Objections at 2, 8).
12 Derivative citizenship applies where, as here, one alleges “acquisition of U.S.
13 citizenship by a child born abroad, when one parent is a U.S. citizen, the other, a
14 citizen of another nation.” See Sessions v. Morales-Santana, 137 S. Ct. 1678,
15 1686 (2017) (citing, inter alia, 8 U.S.C. § 1409(a)); see also Tiznado-Reyna v.
16 Barr, 753 Fed. Appx. 431 (9th Cir. 2019) (observing that if petitioner proved that
17 his father was born in the United States, it would have entitled to petitioner to
18 “derivative citizenship” under 8 U.S.C. §§ 1401(g), 1409(a)). There is nothing in
19 the Report and Recommendation suggesting that the Magistrate Judge did not
20 carefully consider petitioner’s claims in making the recommendations therein.
21 Additionally, as noted above, the undersigned has reviewed all of the submissions
22 in this case in reaching this decision.
23         For the reasons detailed in the Report and Recommendation, the Court
24 agrees that requiring prudential exhaustion of petitioner’s challenge to the legality
25 of his detention is appropriate in this case. Hernandez v. Sessions, 872 F.3d 976,
26 988 (9th Cir. 2017).
27
28                                            2
 1        IT IS THEREFORE ORDERED that the Petition is denied and this action is
 2 dismissed without prejudice. The Clerk shall enter judgment accordingly.
 3        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and counsel for respondent.
 5        IT IS SO ORDERED.
 6        DATED: October 31, 2019
 7
 8                                 _______________________________________
 9                                 HONORABLE OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         3
